Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview summary

Discussed the proposal amendments to overcome the current rejection, the Examiner suggested the following amendments:
(from claim 2 incorporate into claim 1) wherein the positioner comprises: 
an actuator for contacting and applying pressure directly to the first pressure point; and
a coupler for providing a coupling between the first pressure point and the second pressure point, the coupler having a first end connected to a frame of the baler and to a point on the movable wall section near the first pressure point, and at a second end connected to the frame of the baler and to the second pressure point, wherein the first end and the second end are spaced apart along the longitudinal direction of the bale chamber.


Cancel claim 2.


3.    (Currently amended) The rectangular baler according to claim 1, wherein the coupler comprises a rod extending along a length of the bale chamber and which the first and second ends hingedly connected to the frame.

An agreement has been reached, however any formal response that might be filed by the Applicant is subjected for further consideration and search. 


/M.A./Examiner, Art Unit 3725         

/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725